

Exhibit 10.36


Summary of Compensation for Executive Officers


The executive officers of Frontier Oil Corporation (“Frontier”) are “at will”
employees, and none of them has an employment agreement. The unwritten
arrangements under which Frontier’s executive officers are compensated include:



·  
a salary, reviewed annually by the Compensation Committee of the Board of
Directors of Frontier;




·  
eligibility for an annual cash bonus, as determined by the Compensation
Committee;




·  
eligibility for awards under Frontier’s Omnibus Incentive Compensation Plan, as
determined by the Compensation Committee;




·  
health, life, disability, death and other insurance and/or benefits;




·  
defined contribution pension and savings plan; and




·  
vacation, paid sick leave and all other employee benefits.



In addition, each of the executive officers of Frontier have entered into an
Executive Change in Control Severance Agreement and an Executive Severance
Agreement. Messrs. Gibbs, Eisman and Jennings may also participate in an
Executive Retiree Medical Benefit Plan.
 
 
The table below sets forth the base salaries, effective as of January 1, 2008,
for the executive officers of Frontier who held office as of January 1, 2008, as
well as their incentive target for 2008 (as a percentage of base salary).
 


Executive Officer
2008 Annual Base Salary
Incentive Target for 2008 (Percentage of Base Salary)
James R. Gibbs
Chairman of the Board, Chief Executive Officer and President
$950,000
100%
Michael C. Jennings
Executive Vice President-Chief Financial Officer
$450,000
70%
W. Paul Eisman
Executive Vice President-Refining & Marketing
$500,000
70%
Jon D. Galvin
Vice President
$295,000
50%
Nancy J. Zupan
Vice President-Controller
$295,000
50%
J. Currie Bechtol
Vice President-General Counsel & Secretary
$330,000
50%
Gerald B. Faudel
Vice President-Corporate Relations and Environmental Affairs
$230,000
40%
Doug S. Aron
Vice President-Corporate Finance
$205,000
40%

 


 



